DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  multiple periods in one claim.  
Claim 10 is objected to because of the following informalities:  no ending period.  

Appropriate correction is required.

Claim Interpretations
The “a first heat sink having one end in thermal communication with the first component; and a second heat sink having one end in thermal communication with the second component”, a heater that is link to a colder portion is considered a heat sink. Furthermore, the fist and the second heat sink can be thermally separated or connected. Note Applicants’ first heat sink 288 and second heat sink 290 are thermally connected.

The following are considered an intended use of the apparatus:
The “at least one of the center zone and the radially-outer zone is maintained at a temperature in a range from 90oC to 350oC and wherein a temperature difference between the first component and the second component is in a range from 18oC to 100oC” of claim 8,
“wherein the treatment comprises photoresist ashing, at least one of the center zone and the radially-outer zone is maintained at a temperature in a range from 90oC to 350oC and wherein a temperature difference between the first component and the second component is in a range from 18oC to 100oC” of claim 9,
“wherein a temperature difference between the first component and the second component is in a range from than 10oC to 100oC during the treatment” of claim 10,

A substrate support that is capable of such performance is considered reading into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a temperature-controlled thermal mass in thermal communication with opposite ends of the first heat sink and the second heat sink”, it is not clear what “opposite ends” means? Is it an end that is opposite to the one end of the first heat sink and opposite to the one end of the second heat sink? Or is it the connection are at the two opposite ends of the thermal mass? Or it the first heat sink is connected a top portion while the second heat sink is connected at a bottom potion?
Claim 7 will be examined inclusive all of the above interpretations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20020076490, hereafter ‘490).
‘490 teaches all limitations of:
Claim 1: Substrate temperature is modulated by heating or cooling ESC . A temperature sensor 60 is coupled via a sensor connection 62 to a temperature monitor 64. A temperature controller 66 controls a heater power supply 68 applied via an electrical connection 70 to a resistive heater 72 embedded in ESC 6 (Figs. 1 and 6, [0089], the claimed “A system for controlling a temperature of a substrate during treatment in a substrate processing system, comprising: a substrate support including: a first component including an upper surface at least partially defining a center zone”, note ESC 6 is the claimed “a first component”);
 Upper path 22 and lower path 24 are each defined by portions of shield 14 and corresponding features of stationary components of reactor 2. In the embodiment shown in FIG. 1, upper path 22, typically a variable low leakage path during processing, is bounded by an inner wall of shield 14 and chamber lid 10. Lower path 24, a variable high leakage path through a shield and shadow ring overlap region 26, is bounded by a portion of shield 14 and a shadow ring 28. Shadow ring 28 is actually separate from ESC 6 and is shown in greater detail in subsequent figures ([0076], 2nd half, the shield 14 is part of the “substrate support” and is the claimed “a second component that is arranged radially outside of and below the first component, wherein the first component and the second component are spaced apart and define a gap therebetween, and wherein the second component includes an upper surface at least partially defining a radially-outer zone”, note an upper surface of the shield 14 partially defines a radially-outer zone”),
A temperature controller 66 controls a heater power supply 68 applied via an electrical connection 70 to a resistive heater 72 embedded in ESC 6. A coolant temperature and flow controller 74, as is widely known, controls the coolant from a coolant supply 76 as it flows in a plurality of coolant channels 78 in pedestal 4 ([0089], laslt two sentences, the claimed “a first heater configured to heat the first component” and “a first heat sink having one end in thermal communication with the first component”;
 To maintain the shield at an acceptable process temperature, a cooling/heating channel can be incorporated in the shield design. This also helps prevent deposition on shield 14 ([0147], the claimed “a second heater configured to heat the second component”);
 a moveable shield 14, which is attached to a plurality of shield support legs 16 ([0073], 5th sentence, the legs 16, or the bottom wall chamber 12, or the ground that support the chamber 12, is a heat sink, the claimed “and a second heat sink having one end in thermal communication with the second component”).  
	Claim 7: the coolant channels 78 and the shield support legs 16 are both connected to the bottom of the chamber 12 (the claimed “further comprising a temperature-controlled thermal mass in thermal communication with opposite ends of the first heat sink and the second heat sink” it is temperature controlled because the whole system is temperature controlled”).  
	Claims 8-10: Thermal breaks 184 of cooling plate 110 allow maintenance of a significant temperature difference between top surface 50 (which may be near 300o C.) of ESC 6 and a bottom surface of baseplate 112 (which is exposed to air and may be less than 50o C.) (Fig. 15, [0163], last sentence, is capable of the claimed “wherein at least one of the center zone and the radially-outer zone is maintained at a temperature in a range from 900C to 3500C and wherein a temperature difference between the first component and the second component is in a range from 18oC to 100oC” of claim 8, “wherein the treatment comprises photoresist ashing, at least one of the center zone and the radially-outer zone is maintained at a temperature in a range from 90oC to 350oC and wherein a temperature difference between the first component and the second component is in a range from 18oC to 100oC” of claim 9, and “wherein a temperature difference between the first component and the second component is in a range from than 10oC to 100oC during the treatment” of claim 10, see claim interpretation above).  
	Claim 11: The motion of shield 14 can be used to precisely control the spatial relationship between shield 14 and shadow ring 28, thereby providing a tunable conductance for chamber 12 primarily via lower path 24 ([0079]), Shield 14 can be vertically translated by either raising it into upper portion 204 of annular pumping channel 20 or lowering it into lower portion 206 of annular pumping channel 20. As shield 14 is translated, the conductances of upper path 22 and lower path 24 are changed ([0114]), The volumes of fixed conductance regions 220 and variable conductance regions 222 can be precisely controlled (by precise positioning of shield 14 by linear motor 122) to adjust the conductance of lower path 24, and therefore the pressure of chamber 12, as needed during the process ([0123], last sentence, the claimed “further comprising a plurality of height adjustment mechanisms configured to adjust a height of the first component relative to the second component to adjust the gap between the first component and the second component to alter an amount of heat coupling between the first component and the second component”).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘490, as being applied to claim 1 rejection above, in view of Ohmi et al. (US 5683072, hereafter ‘072).
‘490 teaches ESC 6, does not teach the limitations of:
	Claim 2: wherein the substrate is held by gravity on the substrate support and is not held by mechanical clamping or an electrostatic chuck.  

‘072 is analogous art in the field of Thin Film Forming Equipment (title), for semiconductor substrate (col. 1, line 30). ‘072 teaches that the target stocker may be maintained by gravity or it may be mechanically supported by electrostatic chuck or by mechanical means (col. 9, lines 13-15).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the electrostatic chuck ESC 6 with a gravity support, as taught by ‘072, for its suitability for processing a semiconductor with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘490, as being applied to claim 1 rejection above, in view of Foster et al. (US 5273588, hereafter ‘588).
‘490 does not teach the limitations of:
	Claim 3: wherein the first component has a cone shape and the second component has an inverse cone shape.  

‘588 is analogous art in the field of Semiconductor Wafer Processing CVD Reactor Apparatus Comprising Contoured Electrode Gas Directing Means (title). ‘588 teaches that The susceptor 40 has an exterior side surface 110 which is smoothly contoured to minimize turbulence in the flow of reacting gases within the chamber 25 (Fig. 2, col. 13, lines 20-22).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the ESC 6 of ‘490 with a smoothly contoured surface of ‘588, for the purpose of minimizing turbulence in the flow of reacting gases within the chamber, as taught by ‘588 (col. 13, lines 20-22). Note to match the shape of the smoothly contoured ESC, the shield 14 need to be changed into inverse cone shape.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘490, as being applied to claim 1 rejection above, in view of Haj-Ali-Ahmadi et al. (US 5148003, hereafter ‘003).
‘490 does not teach the limitations of:
	Claim 4: wherein the second heat sink includes a bellows-type heat sink.  

‘003 is solving similar problem of heat sink (col. 6, line 46). ‘003 teaches that heat sink 110 is of a conventional type and is engaged with bellows 114 via engagement means 113. Bellows 114 will provide pressure between chips 65 and carrier substrate 23 in order to position the chip thereon. Bellows 114 must also be constructed of a thermally conductive material, such as aluminum or the like, such that heat may be transferred therethrough … Alternatively, a positive voltage on lead 128 and a negative voltage on lead 126 will cause side 115 to become cooler such that side 117 dissipates the heat lost from side 115 thereby making side 117 become hotter (TEC 116 operates as a heater with respect to chip 65) (Fig. 8, col. 6, lines 46-67).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a conductive bellow of ‘003 to the shield support legs 16 of ‘490, for the purpose of facilitating heat sink, as taught by ‘003 (col. 6, line 46).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘490, as being applied to claim 1 rejection above, in view of Hetchen et al. (US 20070251456, from IDS, hereafter ‘456).
‘490 does not teach the limitations of:
	Claim 5: further comprising a plurality of spacers arranged in the center zone to provide a predetermined gap between the substrate and the substrate support during treatment.  

‘456 is analogous art in the field of Composite heater and chill plate (title), for baking and chilling wafers (abstract), a two zone heater (Fig. 4, [0061]), semiconductor substrates ([0001]), integrated circuits … A typical photolithography process sequence generally includes depositing one or more uniform photoresist (resist) layers on the surface of a substrate ([0002]). ‘456 teaches that FIG. 4 is a block diagram illustrating a two zone heater … a plurality of proximity pins 415 … In this embodiment the thermal footprint extends beyond the wafer and therefore creates excellent temperature uniformity throughout the wafer ([0061]), thereby making the heating and cooling process more efficient ([0007]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a plurality of proximity pins 415 of ‘456 to the ESC 6 of ‘490, for the purpose of making the heating and cooling process more efficient, as taught by ‘456 ([0007]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘490, as being applied to claim 1 rejection above, in view of Angelov et al. (US 20120264051, from IDS, hereafter ‘051).
‘490 does not teach the limitations of:
	Claim 6: wherein the substrate support includes a plurality of notches projecting radially inwardly from an outer edge of the substrate support.  

‘051 is analogous art in the field of semiconductor processing pedestals, and apparatuses including such pedestals, are described. These pedestals are specifically configured to provide uniform heat transfer to semiconductor substrates and to reduce maintenance complexity and/or frequency (abstract), including deposition ([0001], 2nd sentence) and cooling ([0036], 2nd sentence). ‘051 teaches that top portion 202 of pedestal 200 may have also multiple recesses 210 to accommodate internal wafer transfer robot fingers or chamber pegs (Fig. 3A, [0058]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added multiple recesses 210 of ‘051, to the workpiece holder 135 of ‘190, for the purpose of wafer transfer, as taught by ‘051 ([0058]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘490, as being applied to claim 11 rejection above, in view of Quiles et al. (US 20050072716, hereafter ‘716).
‘490 is using the shield support legs 16 to raise or lower the shield 14 that control the lower path/gap 24. 

‘490 does not teach the limitations of:
	Claim 12: wherein each of the height adjustment mechanisms comprises a ball arranged in a slot in a bottom surface of the first component and a height adjustment device arranged in a cavity formed in the second component.

‘716 is analogous art in the field of Processing System (title), An inventive substrate processing system that transfers both hot and cold substrates is provided ([0003]), a plurality of cooling platforms 102a-c each configured to cool a semiconductor wafer (Fig. 4A, [0033], 2nd sentence). ‘716 teaches that Semiconductor wafers thereby may be raised from and lowered onto each cooling platform 102a-c (e.g., for removal from and placement onto each cooling platform 102a-c) … The lift pins 114a-c may comprise stainless steel lift pins having ceramic balls or tips (not shown) disposed thereon which contact semiconductor wafers during cooling (Fig. 4B, [0035], 4th and 8th  sentences), through holes 126 that allow the lift pins 114a-c to extend therethrough ([0039]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added (or replaced movement of the shield support legs 16) lift pins with ball tips of ‘716, for the purpose of controlling the gap of the lower path 24 of ‘490 and/or its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. (Note if replacing the movement of the shield support legs, another mechanism need to be placed to control the gap of the upper path 24 of ‘490.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170162423 is cited for minimum contact area (MCA) balls ([0019]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/           Primary Examiner, Art Unit 1716